Name: 94/115/ECSC, EC, Euratom: Council Decision of 7 February 1994 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1994-02-25

 Avis juridique important|31994D011594/115/ECSC, EC, Euratom: Council Decision of 7 February 1994 appointing members of the Court of Auditors Official Journal L 054 , 25/02/1994 P. 0026 - 0026 Finnish special edition: Chapter 1 Volume 3 P. 0107 Swedish special edition: Chapter 1 Volume 3 P. 0107 COUNCIL DECISION of 7 February 1994 appointing members of the Court of Auditors (94/115/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45b (3) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 188b (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b (3) thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas the terms of office of Mr Roger Camus, Mr Ole Warberg, Mr Giorgio Clemente, Mr Carlos Manuel Botelheiro-Moreno, Mr Richie Ryan and Mr Josep Subirats Pinana expired on 17 October 1993; Whereas further appointments should be made swiftly, HAS DECIDED AS FOLLOWS: Sole Article Mr Patrick Everard, Mr Ole Warberg, Mr Giorgio Clemente, Mr Armindo de Jesus De Sousa Ribeiro, Mr Barry Desmond and Mr Antoni Castells Oliveres are hereby appointed members of the Court of Auditors for the period from 10 February 1994 up to and including 9 February 2000. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS (1) OJ No C 20, 24. 1. 1994 and opinions delivered on 15 December 1993 and 20 January 1994 (not yet published in the Official Journal).